 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                SEATTLE, WASHINGTON

     John Samuel Ferrari Rivera,
 7
                          Petitioner,
 8                                                    NO. 2:19-CV-00385 RSM-BAT
            v.
 9
     Bryan Wilcox, et al.,                            STIPULATION AND ORDER RE:
10                                                    PETITIONER’S MOTION TO
                                                      WITHDRAW HABEAS PETITION
11                        Respondents.
                                                      Agency No. 072-535-541
12

13
                                             STIPULATION
14
            The parties have conferred, and hereby STIPULATE and AGREE to the following:
15
     that Petitioner’s Amended Habeas Petition be dismissed pursuant to Federal Rules of Civil
16
     Procedure 41(a)(1), and the temporary restraining order be lifted. Each party shall bear its
17
     own costs. A bond hearing was held in Petitioner’s case on October 17, 2019, and bond
18
     was denied. This motion should be noted for Friday, October 18, 2019.
19
            //
20
            //
21



     STIPULATION AND ORDER - 1
 1
     Dated this 18th day of October 2019,
 2

 3   /s/ Lori Walls                               /s/ Michelle Lambert

 4   Lori Walls, WSBA #40011                      Michelle R. Lambert, NY#4666657
     Washington Immigration Defense Group         Assistant United States Attorney
 5   615 Second Avenue, Suite 350                 1201 Pacific Avenue, Suite 700
     Seattle, WA 98104                            Tacoma, WA 98402
 6   Tel. (206) 446-7851                          Tel. (253) 428-3824
     Fax (206) 666-4820                           Email: michelle.lambert@usdoj.gov
 7   Email: lori.walls@imm-defense.com            Attorney for Respondents
     Pro Bono Attorney for Petitioner
 8

 9
                                             ORDER
10
            Based upon the foregoing stipulation of the parties, IT IS SO ORDERED. This
11
     case is DISMISSED. The Clerk is directed to send copies of this Order to all counsel of
12
     record.
13

14
            DATED this 22 day of October 2019.
15

16                                           A
                                             RICARDO S. MARTINEZ
17                                           CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21



     STIPULATION AND ORDER - 2
